IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CITY OF JACKSONVILLE, ET            NOT FINAL UNTIL TIME EXPIRES TO
AL.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2482
v.

GERMAIN LENROD DUBOSE,

      Appellee.

_____________________________/

Opinion filed July 2, 2014.

An appeal from the Circuit Court for Duval County.
L. P. Haddock, Judge.

Cindy A. Laquidara, General Counsel, and William B. Burkett and Craig D. Feiser,
Assistant General Counsels, Jacksonville, for Appellant.

Thomas G. Fallis, Jacksonville, and Robert J. Slama, Jacksonville (no
appearances), for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, ROBERTS, and WETHERELL, JJ., CONCUR.